Opinion of the Court, by
Bickerton, J.
This matter comes here on a Bill of Exceptions filed by defendants from the April Term, 1888, where the case was tried before Mr. Justice Dole, without a jury, jury having been waived. The bill is as follows :
“ Defendants now except to the findings of fact, or verdict, herein made and rendered, and to the judgment thereon entered, on the grounds that the same are not sustained by the evidence, and are not authorized by the averments in the plaintiffs’ declaration. ' And the foregoing Bill of Exceptions being presented to me within the time therefor required by law, and found conformable to the truth, is hereby allowed.”
W. O. Smith and A. P. Peterson, for plaintiffs.
A. S. Hartwell, for defendants.
The counsel for plaintiffs contends that there is nothing before the Court, as the Bill of Exceptions does not conform to the requirements of Rule 8, Section D. of the Rules of Court, in that it is incomplete and insufficient. The rule requires that the Bill of Exceptions shall set forth whatever is essential to a full understanding of the case.
Defendants’ counsel contends that the Court having the decision of the Court below before it, the bill is sufficient. We do not think so. We have to hold that a bill in the form of this one cannot be considered to amount to more than a notice of exceptions. The bill before us excepts to the findings of fact and to the judgment thereon, on the grounds that the same are not sustained by the evidence, etc.; it does not refer to the records, the Judge’s minutes, or the evidence, and no copies of the same are annexed thereto. We hold that without these this bill cannot be considered sufficient or complete, or as ‘‘ setting forth whatever is essential to a full understanding of the case.”
In the case of Ah Chu vs. Sung Kwong Wo Co., 5 Hawn., 292, we find the following language used by this Court: “ Another question raised is, that the Bill of Exceptions did not contain the evidence. The bill filed refers to the Judge’s minutes below, and asks that they may be made part of it. Upon these his decision was based; and though informal, we shall hold it enough in the case, but they must be copied and annexed to the bill.”
In Kamalu vs. Lovell, 4 Hawn., 604, the Court say: “ A bill of exceptions which, in motions for a new trial based on exceptions to a verdict as contrary to the evidence, must embody the evidence, and in all cases enough of the evidence must be engrafted in the Bill of Exceptions to apprise the Appellate Court of the nature of the question raised.”
There is nothing before us for consideration.